Exhibit 10.2

SETTLEMENT AGREEMENT

THIS SETTLEMENT AGREEMENT (hereinafter “Agreement”), is made by and between
(i) Lightbridge, Inc. (“Lightbridge”), corporate successor to Coral Systems,
Inc. (“Coral”), and (ii) Lucent Technologies Inc. (“Lucent”).

RECITALS

This Agreement is entered into with reference to the following facts:

A. Coral and Lucent entered into a certain Software Acceptance and Distribution
Agreement, effective September 30, 1996, and amended June 5, 1997, pursuant to
which Lucent was granted a license to distribute and sub-license a software
product commonly known as Fraudbuster (“Software Agreement”).

B. In accordance with the terms of the Software Agreement, Lucent sub-licensed
Fraudbuster to Cox, Sprint PCS and others.

C. A dispute arose between Coral and Lucent as to the amount of license and
other fees, if any, due under the Software Agreement (“License Fees”).

D. Coral commenced an action in the Massachusetts Superior Court, Coral Systems,
Inc. v. Lucent Technologies Inc., Middlesex County, CA. 2001-01914
(“Litigation”).

E. The parties, and each of them, now wish to settle the Litigation and any and
all claims relating to or arising out of the Software Agreement, including
without limitation all claims for payment of License Fees.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the parties agree as follows:

1. Recitals. Recitals A through E are incorporated as part of this Agreement.

2. Payment. Lucent shall pay to Lightbridge the sum of One Million, Four Hundred
Thousand dollars ($1,400,000.00) (“Payment”). Such Payment shall be made within
thirty days of the execution of this Agreement by both parties and the delivery
by Lightbridge to Lucent of a completed IRS Form W -9 specifying the recipient
of the Payment.

3. Stipulation of Dismissal. Upon receipt of the Payment, the parties shall file
a Stipulation of Dismissal, in the form attached hereto and marked “A,”
dismissing the Litigation with prejudice and without costs.

4. Release. Except with respect to the obligations created under the terms of
this Agreement and in consideration of the promises and covenants herein
contained, Lightbridge shall and hereby does relieve, release, exonerate and
forever discharge Lucent, its affiliates, and its and their present and former
officers, directors, employees, indemnitees, indemnitors, representatives,
agents, attorneys, nominees, lenders, and each of them, from any and all claims,
debts, liabilities, obligations, damages, actions and causes of action, whether
now known or unknown, suspected or unsuspected, relating to or arising out of
either (1) the Software Agreement or (2) the software product commonly known as
Fraudbuster.

5. Partial Invalidity. In the event that any provision of this Agreement should
be held to be void, voidable, or unenforceable, the remaining portions hereof
shall remain in full force and effect.

6. Governing Law. This Agreement shall be construed in accordance with the laws
of the Commonwealth of Massachusetts.

7. Entire Agreement. This Agreement constitutes a single integrated written
contract expressing the entire Agreement of the parties hereto relative to the
subject matter hereof. No covenants, agreements, representations, or warranties
of any kind whatsoever have been made by any party hereto, except as
specifically set forth in this Agreement.

8. Counterparts of Agreement. The signature of any party to this Agreement,
appearing hereunder, if done by facsimile, shall be as binding as an original,
and this Agreement may be executed in counterparts.

IN WITNESS WHEREOF, the undersigned have executed this Settlement Agreement
including its mutual release of all claims, as of the dates hereinafter
appearing.

         
DATED:
  May 12, 2005   Coral Systems, Inc.
 
       
 
      BY:
 
       
 
      /s/ Robert E. Donahue
 
       
 
       
DATED:
  May 19, 2005   Lucent Technologies Inc.
 
       
 
      BY:
 
       
 
      /s/ Arthur H. Saiewitz
 
       
 
       

1

COMMONWEALTH OF MASSACHUSETTS

     
MIDDLESEX, SS
  SUPERIOR COURT DEPARTMENT
CIVIL ACTION NO. MICV2001-0l914-A

     

         
 
    )  
CORAL SYSTEMS, INC.,
    )  
 
    )  
Plaintiff,
    )  
 
    )  

v. )

         
 
    )  
LUCENT TECHNOLOGIES INC.,
    )  
 
    )  
Defendant.
    )  

     )

STIPULATION OF DISMISSAL

Pursuant to Rule 41(a)(I)(ii), the parties stipulate that this action shall be
dismissed with prejudice and without costs.

     
CORAL SYSTEMS, INC., by its corporate
successor LIGHTBRIDGE, INC.
  LUCENT TECHNOLOGIES, INC.


 
   
By its attorneys,
  By its attorneys,

     
John G. Fabiano (BBO #157140) James W. Matthews (BBO #560560)

     
Amanda P. Masselam (BBO #641108)
Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA 02109
Telephone: (617) 526-6000
  Margaret H. Paget (BBO #567679)
Sherin and Lodgen LLP
101 Federal Street
Boston, MA 02110
Telephone: (617) 646-2000
 
   
Dated: April      , 2005
  Dated: April      , 2005

“A”

2